CROW, PJ.,
dissenting. The estate conveyed by the deed to Christ Benzler was an estate in fee tail. 16 O. Jur. 410. 36 O. Jur. 599. Such an estate is not converted into one in fee simple by the Rule in Shelley’s case. Sec. 10512-8 GC. 27 Oh St 86, 95.
The first donee in tail Christ Benzler died without heirs of the body other' than plaintiff who was excluded from taking the land by the express language of the deed.
An estate tail having undoubtedly been created by the unambiguous words of the deed, it is impossible by any applicable rule or rules of judicial construction to lawfully adjudge otherwise.